DETAILED ACTION
Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) with PCT/US2020/012484, which in turns claims domestic benefit under 35 U.S.C. 119 (e) with Provisional Applications US 62/790,048 and US 62/949,645. Accordingly, the earliest effective filing date for the claimed invention was recognized as 12/18/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/03/2021 and 08/16/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Acknowledgments
Acknowledgement is made to “X” reference, JP H09152603 A, listed on the International Search Report for PCT/US2020/012484.
Claim Objections
Claim 17 are objected to because of the following informalities:  
on line 10, “light guide plate;” should be changed to – light guide plate; and – in order to put the claim in proper form.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 17-19 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Re Claim 17:
On lines 1-2, the claim cites “wherein the pair of adjacent features comprise”; however, there is a lack of antecedent basis for the pair of adjacent features. Therefore, the claim is indefinite. Upon careful review of Applicant’s disclosure, the examiner has interpreted – wherein a pair of adjacent features comprise – in order to execute compact prosecution.
Re Claims 18-19:
The claims are indefinite due to their dependence on intervening claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 6-7, 9, 13-19, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20090067178 A1; listed as Cite No. 1 under US Patent Application Publications in the IDS filed on 08/03/2021; “Huang”).

Re Claim 1:
Huang disclose an apparatus  (edge-light type backlight module shown in at least Fig 5a and described in at least ¶ 0036 as well as below) comprising: 
a light guide plate (light guide plate 503) comprising a first major surface (surface facing toward plot diagram in Fig 5a), a second major surface (surface facing away from plot diagram and opposite to the first major surface), a first edge (edge facing light source 501) extending between the first major surface and the second major surface (extension shown in Fig 5a), and a thickness defined between the first major surface and the second major surface (the thickness is defined because it is bound between the first and second major surfaces); 
a plurality of features (described as micro dots or cracks in ¶ 0036, shown in cross-sectional pattern plane 504 of slant planes L1-L3) internal to the light guide plate (shown in Fig 5a), one or more features (described below) of the plurality of features comprising: 
a height in a direction of the thickness of the light guide plate (shown in Fig 5a);
a tilt angle defined between a central axis of a feature of the one or more features and a direction of the thickness of the light guide plate (tilt angle shown in Fig 5a, specifically including with angle θ); 
a spacing between a pair of adjacent features of the plurality of features (shown in Fig 5a, specifically including with pitches A1-A3) is in a range from larger to smaller (shown in Fig 5a and described in Fig 5a); and 
a light source (light source 501) positioned to emit light into the first edge of the light guide plate (shown in Fig 5a).
Huang at least suggests a first refractive index by the following fact pattern:
the plurality of features (micro dots or cracks) are described in ¶ 0035 as an engraving pattern;
there is no description of a vacuum filling the engraved pattern shown in the cross-sectional pattern plane 504 of slant planes L1-L3; and
Taking the fact pattern into consideration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the engraved micro dots or cracks to be filled with air, and air has a refractive index of approximately 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting a first refractive index.
Although Huang is silent regarding the refractive index of the light guide plate, the examiner takes Official Notice that it was well-known within the art that light guide plates have a refractive index from approximately 1.4 to 1.6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the light guide plate of Huang as having a refractive index of 1.4 to 1.6 and Huang as at least suggesting wherein a difference between the first refractive index and a refractive index of the light guide plate is about 0.0005 or more.
  With regard to spacing, Huang at least suggests evidence for routing optimization of spacing for the purpose of optimizing light distribution (described in at least ¶ 0036 as (the) number of pitch and pattern density is not limited in the embodiment of present invention. Instead, it may be a successive or non-successive distribution along X-axis in light guide plate 503… (in) summary, to achieve the desired luminance distribution (i.e. the curve c dot density distribution), some parameter, such as line density L1, L2, L3, the tilt angle θ of slant plane, plane pitch A1, A2, A3, dot density D1, D2 and dot size in the embodiment of present invention can be modulated to attain desired dots distribution). 
Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the spacing of Huang, specifically including spacing in a range of about 20 micrometers to about 200 micrometers, for the benefit of achieving a desired light distribution (Huang: ¶ 0036).
Furthermore, with further regard to the spacing, Huang at least suggests an equivalent spacing described in ¶ 0036 to the claimed spacing in a range of about 20 micrometers to about 200 micrometers for the purpose of achieving a desired light distribution since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the spacing in a range of about 20 micrometers to about 200 micrometers for the purpose of achieving a desired light distribution.
Re Claim 2:
With further regard to the one or more features, Huang as least suggests evidence for routine optimization of the size of one or more features for the purpose of achieving a desired light distribution (described in ¶ 0036 as controlling the dot size can also influence the luminance performance. In summary, to achieve the desired luminance distribution (i.e. the curve c dot density distribution), some parameter, such as line density L1, L2, L3, the tilt angle θ of slant plane, plane pitch A1, A2, A3, dot density D1, D2 and dot size in the embodiment of present invention can be modulated to attain desired dots distribution).
Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of one or more features of Huang, specifically including a width in a range from about 5 micrometers to about 100 micrometers, for the benefit of achieving a desired light distribution (Huang: ¶ 0036).
Furthermore, with further regard to the one or more features , Huang at least suggests an equivalent size of the one or more features described in ¶ 0036 to the claimed width of the one or more features is in a range from about 5 micrometers to about 100 micrometers for the In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting an equivalent size of the one or more features to the claimed width of the one or more features is in a range from about 5 micrometers to about 100 micrometers for the purpose of achieving a desired light distribution.
Re Claim 6:
With further regard to the tilt angle, Huang at least suggest evidence for routing optimization of the tilt angle for the purpose of achieving a desired light distribution (described in ¶ 0036 as the tilt angle θ and dot density (D1, D2) of each slant plane in present embodiment can also be modulated to attain desired dots distribution in the light guide plate 503…(in) summary, to achieve the desired luminance distribution (i.e. the curve c dot density distribution), some parameter, such as line density L1, L2, L3, the tilt angle θ of slant plane, plane pitch A1, A2, A3, dot density D1, D2 and dot size in the embodiment of present invention can be modulated to attain desired dots distribution).
Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of one or more features of Huang, specifically including tilt angle is in a range from about 20° to about 40°, for the benefit of achieving a desired light distribution (Huang: ¶ 0036).
Furthermore, with further regard to the tilt angle, Huang at least suggests an equivalent tilt angle of the one or more features described in ¶ 0036 to the claimed tilt angle is in a range from about 20° to about 40° for the purpose of achieving a desired light distribution since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting an equivalent tilt angle of the one or more features to the claimed tilt angle is in a range from about 20° to about 40° for the purpose of achieving a desired light distribution.
Re Claim 7:
With further regard to the tilt angle, Huang at least suggest evidence for routing optimization of the tilt angle for the purpose of achieving a desired light distribution (described in ¶ 0036 as the tilt angle θ and dot density (D1, D2) of each slant plane in present embodiment can also be modulated to attain desired dots distribution in the light guide plate 503…(in) summary, to achieve the desired luminance distribution (i.e. the curve c dot density distribution), some parameter, such as line density L1, L2, L3, the tilt angle θ of slant plane, plane pitch A1, A2, A3, dot density D1, D2 and dot size in the embodiment of present invention can be modulated to attain desired dots distribution).
Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of one or more features of Huang, specifically including tilt angle is in a range from about 25° to about 35°, for the benefit of achieving a desired light distribution (Huang: ¶ 0036).
Furthermore, with further regard to the one or more features , Huang at least suggests an equivalent tilt angle of the one or more features described in ¶ 0036 to the claimed tilt angle is in a range from about 25° to about 35° for the purpose of achieving a desired light distribution since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least tilt angle is in a range from about 25° to about 35° for the purpose of achieving a desired light distribution.
Re Claim 9:
With further regard to the one or more features, Huang as least suggests evidence for routine optimization of the size of one or more features for the purpose of achieving a desired light distribution (described in ¶ 0036 as controlling the dot size can also influence the luminance performance. In summary, to achieve the desired luminance distribution (i.e. the curve c dot density distribution), some parameter, such as line density L1, L2, L3, the tilt angle θ of slant plane, plane pitch A1, A2, A3, dot density D1, D2 and dot size in the embodiment of present invention can be modulated to attain desired dots distribution).
Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of one or more features of Huang, specifically including the height of the one or more features is in a range from 5 micrometers to about 3 millimeters, for the benefit of achieving a desired light distribution (Huang: ¶ 0036).
Furthermore, with further regard to the one or more features , Huang at least suggests an equivalent size of the one or more features described in ¶ 0036 to the claimed height of the one or more features is in a range from 5 micrometers to about 3 millimeters for the purpose of achieving a desired light distribution since it is a settled principle of law that a mere carrying In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting an equivalent size of the one or more features to the claimed height of the one or more features is in a range from 5 micrometers to about 3 millimeters for the purpose of achieving a desired light distribution.
Re Claim 13:
Huang further discloses, the light guide plate (503) further comprising a second edge extending between the first and second major surfaces and opposite the first edge (configuration shown in Fig 5a, wherein the second edge is the most proximate to the reference character indicating line extending from reference character 503), , a length of the light guide plate defined between the first edge and the second edge (configuration of length shown in Fig 5a), , the light guide plate (503) comprising a first feature path (wherein the first feature path is defined as the path through slant plane L1), and the one or more features comprising a plurality of first features positioned on the first feature path (wherein the first features are shown as shown as density pattern D1 in Fig 5a).
With further regard to the light guide plate, Huang at least suggests:
wherein the first and second major surfaces of the light guide plate comprise a quadrilateral shape (since the light guide plate (503 is described as plate and the configurations 
a third edge extending between the first and second major surfaces (due to the discussion above, wherein the third edge is the edge facing out of the cross-section al view shown in Fig 5a), and a fourth edge extending between the first and second major surfaces and opposite the third edge (due to the discussion above, wherein the fourth edge is the edge facing into the cross-sectional view shown in Fig 5a),
a width of the light guide plate defined between the third edge and the fourth edge (due to the discussion above), and
the light guide plate (503) comprising a first feature path (path extending through L1) extending from the third edge of the light guide plate to the fourth edge of the light guide plate (due to the discussion above and the dimensions shown in Fig 5a, specifically including the dimensions shown for D1 Fig 5a).
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting:
wherein the first and second major surfaces of the light guide plate comprise a quadrilateral shape (since the light guide plate (503 is described as plate and the configurations of light guide plates in other embodiments specifically including the embodiments shown in Figs 3a-3b and 4)),

a width of the light guide plate defined between the third edge and the fourth edge (due to the discussion above), and
the light guide plate (503) comprising a first feature path (path extending through L1) extending from the third edge of the light guide plate to the fourth edge of the light guide plate (due to the discussion above and the dimensions shown in Fig 5a, specifically including the dimensions shown for D1 Fig 5a).
Re Claim 14:
With regard to a second feature path and a third feature path, due to the discussion in claim 13 above and the configuration shown in Fig 5a, Huang at least suggest a second feature path (path through L2) and a third feature path (path through L3) each extending from the third edge of the light guide plate to the fourth edge of the light guide plate (due to the discussion in claim 13 above and the dimensions shown in D2 and D3), the one or more features comprising a plurality of second features (micro cracks or dots) positioned on the second feature path (shown in D2), the second feature path (path through L2) positioned between the first feature path and the third feature path (between the paths through L1 and L3), and the first feature path positioned closer to the first edge than the second feature path (configuration and proximity shown in Fig 5a). Therefore it would have been obvious to one of ordinary skill in the 
Re Claim 16:
With further regard to spacing, due to the discussion in claims 13-14 above and the configuration shown in Fig 5a, Huang at least suggests wherein the spacing comprises a first path spacing between the first feature path and the second feature path (average of pitches A1 and A2), the spacing further comprising a second path spacing between the second feature path and the third feature path (average of pitches A2 and A3), and wherein the second path spacing is less than the first path spacing (due to the pitches A1-A3 shown in Fig 5 and description in ¶ 0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting wherein the spacing comprises a first path spacing between the first feature path and the second feature path, the spacing further comprising a second path spacing between the second feature path and the third feature path, and wherein the second path spacing is less than the first path spacing.
Re Claim 17:
With further regard to pairs of adjacent features, due to the discussion in claims 13-14 and the configuration shown in Fig 5a (as well as the configuration shown below with the Huang at least suggests wherein the pair of adjacent features comprises a first pair of adjacent features of the first plurality of features positioned on the first feature path (shown in Fig 5a of Huang, below), the spacing comprising a first feature spacing (shown with a double-sided arrow between the first adjacent pair) along the first feature path (path along L1) between the first pair of adjacent features of the plurality of first features (shown in Fig 5a, below).
Figure 5a of Huang with the examiner's annotations

    PNG
    media_image1.png
    547
    717
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting wherein the pair of adjacent features comprises a first pair of adjacent features of the first 
Re Claim 18:
With further regard to pairs of adjacent features, due to the discussion in claims 13-14 and 17 as well as  the configuration shown in Fig 5a (including the configuration shown below with the examiner’s annotations, above), Huang at least suggests wherein the pair of adjacent features comprises a second pair of adjacent features of the second plurality of features positioned on the second feature path (shown in Fig 5a of Huang, above), the spacing comprising a second feature spacing along the second feature path (path along L2) between the second pair of features of the plurality of second features (shown in Fig 5a, above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting wherein the pair of adjacent features comprises a second pair of adjacent features of the second plurality of features positioned on the second feature path, the spacing comprising a second feature spacing along the second feature path between the second pair of features of the plurality of second features.
Re Claim 19:
With further regard to pairs of adjacent features, due to the discussion in claims 13-14 and 17-18 as well as  the configuration shown in Fig 5a (including the configuration shown below with the examiner’s annotations, above), Huang at least suggests wherein the first pair 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting wherein the first pair of adjacent features is staggered relative to the second pair of adjacent features.
Re Claim 21:
With regard to a first and second tilt angle, Huang at least suggest evidence for routing optimization of a tilt angle and a second tilt for the purpose of achieving a desired light distribution (described in ¶ 0036 as the tilt angle θ and dot density (D1, D2) of each slant plane in present embodiment can also be modulated to attain desired dots distribution in the light guide plate 503…(in) summary, to achieve the desired luminance distribution (i.e. the curve c dot density distribution), some parameter, such as line density L1, L2, L3, the tilt angle θ of slant plane, plane pitch A1, A2, A3, dot density D1, D2 and dot size in the embodiment of present invention can be modulated to attain desired dots distribution).
Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of one or more features of Huang, specifically including wherein a first tilt angle of a feature of the plurality of first features 
Furthermore, with further regard to the first and second tilt angle, Huang at least suggests an equivalent tilt angle of the one or more features described in ¶ 0036 to the claimed a first tilt angle of a feature of the plurality of first features positioned along the first feature path is greater than a second tilt angle of a feature of the plurality of second features positioned along the second feature path, and the first tilt angle and the second tilt angle are measured relative to the direction of the thickness of the light guide plate for the purpose of achieving a desired light distribution since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting an equivalent size of the one or more features to the claimed a first tilt angle of a feature of the plurality of first features positioned along the first feature path is greater than a second tilt angle of a feature of the plurality of second features positioned along the second feature path, and the first tilt angle and the second tilt angle are measured relative to the direction of the thickness of the light guide plate for the purpose of achieving a desired light distribution.

Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatasawa (JP H09152603 A; listed as Cite No. 1 under Foreign Patent Documents as JP 09-152603 A in the IDS filed on 08/03/2021; English machine translation provided and referred to hereinafter as “Hatasawa”).
Re Claim 1:
Hatasawa discloses an apparatus (shown in Figs 1-3 and described below) comprising: 
a light guide plate (light guide plate 10) comprising a first major surface (surface opposite to back surface 10c), a second major surface (back surface 10c), a first edge extending between the first major surface and the second major surface (shown as entrance surface 10a), and a thickness defined between the first major surface and the second major surface (thickness is defined between the first and second major surface since it is bound by the first and second major surface as shown in Figs 2-3); 
a plurality of features (plurality medium 9, shown in Figs 2-3) internal to the light guide plate, one or more features of the plurality of features comprising: 
a first refractive index (it necessarily occurs that the plurality of features (9) has refractive index, specifically including a first refractive index);
a height in the direction of the thickness of the light guide plate (configuration shown in Figs 2-3);

a spacing between a pair of adjacent features of the plurality of features (spacing between a pair of adjacent features (9) shown in Figs 2-3); and 
a light source (light source 1, shown in Figs 2-3) positioned to emit light into the first edge of the light guide plate (positioning and emission of light, specifically shown in Fig 3), 
wherein a difference between the first refractive index (refractive index of 9) and a refractive index of the light guide plate (refractive index of medium 8) is a predetermined value (described in the last sentence of the of the 7 passage at about the middle of PDF Page 5 as .05 or less).
With regard to the spacing, Hatasawa at least suggest an equivalent spacing to the claimed spacing in a range from about 20 micrometers to about 200 micrometers for refracting light since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting an equivalent spacing for refracting light to the claimed spacing in a range from about 20 micrometers to about 200 micrometers for refracting light.
Hatasawa at least suggests an equivalent predetermined difference to the claimed about 0.0005 or more for the purpose of refracting light since a prima facie case of obviousness exists when claimed ranges overlap or lie ranges disclosed by the prior art (in this instance Hatasawa). Therefore, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to recognize Hatasawa as at least suggesting an equivalent predetermined difference to the claimed about 0.0005 or more for the purpose of refracting light.
Re Claim 2:
With further regard to one or more of the features, Hatasawa at least suggests an equivalent size of the one or more features described in ¶ 0036 to the claimed width of the one or more features is in a range from about 5 micrometers to about 100 micrometers for the purpose of achieving a desired light distribution since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Huang as at least suggesting an equivalent size of the one or more features to the claimed width of the one or more features is in a range from about 5 micrometers to about 100 micrometers for the purpose of achieving a desired light distribution.

Re Claim 5:
With further regard to the predetermined difference, Hatasawa at least suggests an equivalent predetermined difference to the claimed about 0.0005 to about 0.015 for the purpose of refracting light since a prima facie case of obviousness exists when claimed ranges overlap or lie ranges disclosed by the prior art (in this instance Hatasawa; relevant case law found in MPEP § 2144.05 I). Therefore, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to recognize Hatasawa as at least suggesting an equivalent predetermined difference to the claimed about 0.0005 to about 0.015 for the purpose of refracting light.
Re Claims 6-7:
Hatasawa further discloses a predetermined tilt angle (30°- 60°, with a preferred angle of 45°, described on PDF Pages 4 and 5).
With further regard to the tilt angle, Hatasawa at least suggests an equivalent predetermined difference to the claimed about 20° to about 40° (specifically including about 25° to about 4°) for the purpose of refracting light since a prima facie case of obviousness exists when claimed ranges overlap or lie ranges disclosed by the prior art and even when the claimed ranges or amounts do not overlap with the prior art but are merely close (in this instance Hatasawa; relevant case law found in MPEP § 2144.05 I). Therefore, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to recognize Hatasawa as at least suggesting an equivalent predetermined difference to the claimed  about 20° to about 40° (specifically including about 25° to about 4°) for the purpose of refracting light.
Re Claim 9:
Hatasawa further discloses the height of one of the one or more features is in a range from 5 micrometers to 3 millimeters (3mm described on the bottom of PDF Page 4).

Allowable Subject Matter
Claims 3-4, 8, 10-12, 20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 3:
The closest prior art of record, Huang and Hatasawa, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the first refractive index as set forth in the claim.
Re Claim 4:
The claim contains allowable subject matter due to its dependence on intervening claim 3.
Re Claim 8:
 The closest prior art of record, Huang and Hatasawa, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the height of the one or more features as set forth in the claim.
Re Claim 10:
The closest prior art of record, Huang and Hatasawa, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a plurality of cracks extending radially outward from the central axis of the feature as set forth in the claim.
Re Claims 11-12:
The claims contains allowable subject matter due to its dependence on intervening claim 10.
Re Claim 20:
The closest prior art of record, Huang and Hatasawa, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a height of a feature of the plurality of second features as set forth in the claim.
Re Claim 22:
The closest prior art of record, Huang and Hatasawa, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a plurality of cracks extending radially outward from the central axis of the features as set forth in the claim.
Re Claims 23-24:
The claims contains allowable subject matter due to its dependence on intervening claim 22.

Conclusion
The prior art made of record on the PTO-892 but not relied upon, above is considered pertinent to applicant's disclosure because they disclose a light guide plate with a plurality of features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875